UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 Commission File Number: 333-144973 NOTIFICATION OF LATE FILING (Check One): /X/Form 10-K / /Form 20-F / /Form 11-K / /Form 10-Q / /Form N-SAR / /Form N-CSR For Period Ended:March 31, 2010 //Transition Report on Form 10-K //Transition Report on Form 20-F //Transition Report on Form 11-K //Transition Report on Form 10-Q //Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART 1 REGISTRANT INFORMATION Full Name of Registrant: Las Vegas Railway Express, Inc. Former Name if Applicable: Liberty Capital Asset Management, Inc. Address of Principal Executive Office (Street and Number): 6670 Via Austi Parkway, Suite 170 City, State and Zip Code: Las Vegas, NV 89119 PART II RULES 12b-25(B) AND (C) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) (a)The reasons defined in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. /X/ (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Qorsubject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Form 10-K, 20-F, 11-K, 10-Q, N-SAR or N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Las Vegas Railway Express, Inc., (“Registrant”) is unable to complete its preparation of its financial statements for the period ended March 31, 2010 and the related disclosures of Form 10-K by June 29, 2010, without unreasonable effort and expense. The Company is restating its financials for the year ended March 31, 2009, as referenced in Form 8-K, filed on May 17, 2010.Due to the additional work needed for the restatement the Company is unable to complete the necessary data in time to file its Form 10K in a timely manner. Accordingly, Registrant is unable to file its Form 10-K for the period ending March 31, 2010 as of this date. PART IV – OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Michael A. Barron, CEO (702) 583-6715 (Name) (AreaCode) (TelephoneNumber) (2)Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). /X/ Yes/ / No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? /X/ Yes/ / No If so, attach an explanation of the anticipated change, both narrative and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. A significant change has occurred regarding the Company's completion of its purchase of Las Vegas Railway Express, a Nevada corporation, and its related change in primary business as referenced in Form 8-K, filed on January 28, 2010. Las Vegas Railway Express, Inc. (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:June 29, 2010 By:/s/ Michael A. Barron Michael A. Barron, CEO
